Citation Nr: 1818107	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1990 to July 1999, to include service in the Southwest Asia Theater. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2017, the Veteran was scheduled for a videoconference hearing; however, the record reflects that he did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled. Accordingly, the request for a hearing a considered withdrawn. 38 C.F.R. § 20.704(d) (2017). 

This matter was remanded by the Board in September 2017 for further development and has since been returned to the Board for appellate review. The September 2017 Board remand ordered that a VA examination be provided to the Veteran. The Veteran was notified and did not appear for examinations scheduled for October 2017, November 2017, or January 2018. As a result, the Board will decide the claim based on the evidence of record. 38 C.F.R. § 3.655(b) 2017). 


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD has been manifested by nightmares, anxiety, hypervigilance, and sleep impairment causing occupational and social impairment due to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 


CONCLUSION OF LAW

An initial rating in excess of 10 percent for PTSD is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 92017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2017). Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C. § 5110 (b) (2) (2012); 38 C.F.R. § 3.400 (o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

For the period on appeal, the Veteran's PTSD was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the psychiatric condition produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 38 C.F.R. § 4.130, DC 9411 (2017).

A 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. Id. 

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In a January 2011 VA treatment record the Veteran was observed to be alert, polite, appropriately dressed, and neatly groomed. The medical provider also observed that the Veteran was oriented to the available services at VA. The Veteran was observed to have no overt symptoms of psychosis or thought disorder, and he did not endorse any thoughts to harm self or others. 

In a March 2011 VA PTSD screening, the Veteran reported that in the past month he experienced nightmares; avoidance of thoughts or situations; and was constantly on guard, watchful, or easily startled. He further stated that he mildly experienced disturbing dreams of the stressful event from service; suddenly acting or feeling as if the stressful event from service were happening again; feeling very upset when something reminded him of the stressful event; avoiding thinking about or talking about the stressful experience or avoiding having feelings related to it; feeling that his future will be cut short; difficulty concentrating; and hypervigilance. The Veteran moderately experienced avoiding activities or situations because they remind him of the stressful event; feeling distant or cut off from other people; emotionally numb or being unable to have loving feelings for those close to him; jumpy or easily startled; and trouble falling or staying asleep. The Veteran stated that he experienced hypervigilance and irritability or angry outbursts "quite a bit."

In a June 2011 VA treatment record the Veteran stated that he did not have any suicidal or homicidal ideations, thoughts, intent, or plans. He also reported that he experienced anxiousness, racing thoughts, and insomnia. The medical provider observed that the Veteran was appropriately dressed and groomed; had good eye contact; appeared normoactive; was not agitated or threatening during evaluation; and had an anxious mood, pleasant affect with appropriate range, no perceptual disturbances, no evidence of pressured speech, no flight of ideas, and no looseness of association. The Veteran was observed to be oriented to person, place and time; memory intact for recent and remote events; attention and concentration grossly intact; and impulse control, insight and judgement were intact. The Veteran denied delusions and symptoms of mania or hypomania. A GAF of 65 was assigned. 

In another June 2011 VA treatment record the medical provider observed that the Veteran was alert and oriented to date, time, and location and his appearance evidenced basic grooming and hygiene; he had low eye contact, but his speech had a normal rate and modulation although he spoke fast at times; his mood was distant and anxious; his judgement and insight were poor and he minimized drug use and impact on his life; and he had an illogical thought process.  However, also in June 2011 the Veteran also stated that he had the ability to work effectively with other people. 

On the July 2011 VA examination the Veteran stated that he does not have a lot of friends but he lives with his one friend, her parents, and her five year old son. The Veteran stated that he enjoys mechanical work. The Veteran indicated that he has no history of suicide attempts. He also stated that he enjoys going out to eat and the movies; however, he had concerns about being in crowded places. He stated that he does not trust people at times. The Veteran reported that he has problems with sleep and nightmares. He stated that he gets approximately five to six hours of sleep per night, with some periods of fatigue that occurred as a result of his sleeplessness. The Veteran denied a history of violence since February 2010. The Veteran stated that he was somewhat hypervigilant and watched his surroundings. The Veteran stated that his PTSD did not appear to interrupt his vocational activities; however, he did report that he had ongoing problems in his social life as a result of PTSD. 

The July 2011 examiner opined that the Veteran's PTSD was transient or mild and caused no more than decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner observed that the Veteran was casually dressed; restless; clear speech, cooperative attitude; blunted and flat affect; anxious mood; was easily distracted; oriented to person, time, and place; had racing thoughts; thought content had ruminations; no delusions; his judgement showed an understanding of outcome of behavior; average intelligence; and had insight that he had a problem. The examiner further noted that the Veteran has sleep impairment but did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts. The examiner noted that the Veteran had fair impulse control. The Veteran was observed to be able to maintain personal hygiene and had no problems with activities of daily living. The examiner found that the Veteran's remote, recent, and immediate memory was mildly impaired. The examiner explained that the Veteran stated that he has forgotten a lot of information during the times when he was abusing drugs and does not recall details of experiences during that time. The examiner noted that as a result of his in-service stressor, the Veteran experienced cognitive changes that include some memory and attention problems; social changes that include avoidance of large crowds and groups; affect changes with feelings of anxiety and irritability; and somatic changes to include heart palpitations and sweating. The examiner opined that the Veteran's PTSD did not result in deficiencies in judgement, thinking, family relations, work, mood, or school. Further, examiner found that there is no reduced reliability and productivity or decreased work efficiency due to PTSD. A GAF of 65 was assigned. 

In a July 2011 VA treatment record the Veteran reported that he had ongoing anxiety, flashbacks, and nightmares related to his military service. The Veteran stated that he felt detached from others, was anxious, has racing thoughts, and experienced a loss of concentration. 

In the August 2011 VA initial mental health evaluation, the Veteran reported that he experienced nightmares and paranoia. He denied experiencing flashbacks and being easily startled. The Veteran specifically denied violence and stated that he can control his temper. He also reported avoiding crowds. He reported that seeing sand or the beach triggered distressing memories of serving in Kuwait. He denied survivors guilt, cognitive impairment, or problems falling or staying asleep. The Veteran denied suicidal or homicidal ideation or psychosis. The medical provider observed that the Veteran appeared his stated age; was dressed appropriately; had steady gait; was restless but displayed no tremor or muscular atrophy; was alert and oriented to time, place and person; maintained eye contact; was cooperative with normal speech and intact memory and concentration; had goal directed thought process and euthymic mood with full affect; had average intellectual ability with appropriate vocabulary; and insight and judgement are fair. A GAF of 63 was assigned. 

In an August 2011 VA treatment record the medical provider observed that the Veteran was appropriately groomed; cooperative; normal speech with normal tone, volume, and rhythm; anxious mood; congruent affect with moderate range; linear and goal directed thought process; judgement and insight were fair; and the Veteran was alert, awake, and oriented to time, place, and person. 

On the January 2012 private mental status examination the Veteran stated that he worked for an airline company as a ramp agent and he loaded and unloaded luggage. He stated that things were going fairly well and he worked between 30 and 45 hours per week. He stated that he has had interpersonal problems with prior employment and has left jobs because of emotional or behavioral factors, mostly related to his substance abuse. He stated that PTSD has impaired employment as a result of his distrust of others. The Veteran stated that he has had intrusive recollections of stressful events from service; nightmares; occasional flashbacks; and hearing or seeing news related to war or hearing helicopters, aircraft, fireworks trigger him. The Veteran stated that he experienced anxiety and irritability. As a result he stated he avoids thoughts, feelings, or conversations associated with events or activities from service and he reported feelings of alienation from others and the belief that he has no future. He also reported arousal problems in the form of flat line emotions and feelings of unreality, but the Veteran denied depersonalization or dissociative reactions. The Veteran also stated that he experienced issues with sleep, difficulty with anger, and problems with concentration and hypervigilance. 

On the January 2012 private mental status examination, the medical provider observed that the Veteran engaged in passive aggressive "foot dragging" and displayed a subtle need for control. The medical provider found that the Veteran was not listening, was pressured, intense and frequently talked over him. The Veteran was cooperative; attention span was short; psychomotor activity was increased; speech patterns tended to be digressive, tangential, circumstantial and loud; ability to abstract and calculate were within normal limits; and affect was generally within normal limits. The Veteran's general fund knowledge was good and his judgement and insight tended to be fair. The medical provider found that the Veteran appeared to be a chronic low level hypomanic type of individual with driven behavior and impulsivity. In summary, the medical provider noted that the Veteran presented as pressured, restless, driven, impulsive, and careless and tended to be quite emotional about everything. The medical provider assigned a GAF of 60 and a GAF of 50 for the prior year. 

In a January 2013 VA treatment record the Veteran reported that he always has nightmares. 

In an April 2013 VA treatment record the Veteran reported feeling unmotivated to do activities and travel, denied suicidal or homicidal ideations and feelings of guilt or worthlessness. The Veteran reported experiencing erratic sleep and eating. He reported having two nightmares per week. The Veteran stated that he avoided crowds. The Veteran was observed to be alert, attentive, and oriented to time, place and person; was casually dressed; pleasant; cooperative with good eye contact; non pressured speech that was coherent; no formal thought disorder; neutral mood; stable affect; fair to good insight and judgment. 

In a June 2013 VA treatment record the medical provider noted that major themes were the Veteran's hypervigilance, general anxiety, and intrusive dreams. A GAF of 48 was assigned. 

In August 2013 and October 2013 VA treatment records the medical provider observed that the Veteran experienced PTSD symptoms of panicky feelings and hypervigilance/hyperstartle. A GAF of 50 was assigned. 

In a May 2014 VA treatment record the Veteran reported that he experienced insomnia, anxiety, anger, and social isolation. 

In another May 2014 VA treatment record the Veteran reported that he experienced trouble sleeping and feelings of anxiousness and irritability with periods of depression and isolation. The medical provider observed that the Veteran was appropriately dressed; had normal activity; cooperative attitude; normal speech with normal tone, volume, and rhythm; anxious mood; congruent affect; linear and goal directed thought process, fair judgement; fair insight; and was alert, awake, and oriented to time, place and person. 

In a July 2014 VA treatment record the Veteran stated that he experienced fitful sleep, thrashing in bed, irritability, anxiety, depression, and was easily frustrated. The Veteran stated that he was employed with an airline and had a new girlfriend. The medical provider observed that the Veteran was appropriately groomed; had normal activity; cooperative; normal speech with normal tone, volume, and rhythm; angry and anxious mood; congruent affect; linear and goal directed thought process; no overt delusions or paranoia; good judgment; fair insight; and was alert, awake, and oriented to time, place, and person. 

In a December 2014 VA treatment record the Veteran reported that he has been experiencing sadness; depression; irritability; and angry outbursts. The medical provider observed that the Veteran was appropriately groomed; cooperative; had normal speech with normal tone, volume, and rhythm; affect was tearful; thought process was linear and goal directed; no overt delusions or paranoia; judgement and insight were fair; and he was alert, awake, and oriented to time, place, and person. 

In a March 2015 VA treatment record the Veteran stated that he had fair sleep; denied any current symptoms of depression or anxiety; denied any acute symptoms of PTSD; and denied any suicidal or homicidal ideations. The medical provider observed that the Veteran's attitude was cooperative; speech was normal in tone, volume, and rhythm; congruent affect; no auditory or visual hallucinations; thought process was linear and goal directed; no overt delusions or paranoia; no suicidal or homicidal ideations or plans; fair judgment and insight; and the Veteran was alert, awake, and oriented to time, place, and person. 

In a January 2017 VA treatment record the Veteran reported that he experienced stress and anxiety in response to relationship issues. The medical provider observed that the Veteran appeared appropriately groomed; had normal activity; cooperative attitude; normal speech, tone, volume, and rhythm; mood was stressed; affect congruent; no auditory or visual hallucinations; thought process was linear and goal directed; no overt delusions or paranoia; fair judgement and insight; and was alert, awake, and oriented to time, place, and person. 

Based on all the evidence of record, the Board finds the Veteran's disability picture more nearly approximates the criteria for a disability rating of 10 percent for the period on appeal. Thus, an initial rating in excess of 10 percent is not warranted. The symptoms exhibited by the Veteran during the period on appeal include anxiety, nightmares, irritability, anger, hypervigilance, and sleep impairment. Throughout the period on appeal, the VA treatment records demonstrate that the Veteran was oriented to time, place, and person; was cooperative, pleasant, and groomed; had fair to good judgement and insight with appropriate affect; and his speech was within normal limits. The Veteran's symptoms and their effects are contemplated within the criteria for a 10 percent rating. 

The Board does not find that the Veteran's symptoms more nearly approximate a rating of 30 percent, as they have not been of such severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The evidence of record shows that the Veteran was able to maintain employment and perform his occupational tasks without interference of PTSD symptoms. Further, the evidence shows that the Veteran has been cooperative, with normal speech, pleasant affect with appropriate range, intact judgement and insight, and an ability to establish and maintain effective work and social relationships. In June 2011 the Veteran specifically stated that he was able to work effectively with other people. Although the Veteran's PTSD symptoms have caused nightmares and anxiety, he is still able to communicate effectively with treatment providers and co-workers, complete tasks, have sound thought process, and establish and maintain effective work and social relationships. The VA treatment records show that the Veteran was consistently observed to be cooperative. Further, the July 2011 examiner specifically opined that the Veteran's PTSD was transient or mild and caused no more than decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The Board further notes, as discussed above, that the Veteran failed to appear for multiple examinations that may have provided information or evidence to support his claim for increase; however, as he did not report for such examinations, no such evidence is currently of record, and the claim must be denied.

The Board acknowledges the private mental status examination and opinion from January 2012 that indicates that the Veteran's symptoms support a rating higher than 10 percent. However, the VA treatment records from 2011 onward do not support such a finding. Therefore, the Board finds that the January 2012 opinion by the private treatment provider is not persuasive. In all of the VA treatment records, the Veteran consistently was noted to be groomed and appropriately dressed; exhibited clear and logical speech; was oriented to time, place and person; was not found to experience hallucinations, suicidal ideations, or homicidal ideations; was able to establish and maintain work and social relationships; and was able to maintain employment without interference of PTSD symptoms. As such, and considering the evidence in its whole, the Board finds that the Veteran does not meet criteria for a rating in excess of 10 percent rating. 

Additionally, the records reflect that the Veteran's GAF scores from the VA treatment records were 65, 63, 48 and 50. The private medical provider assigned scores of 60 at the time of examination and 50 for the prior year. The Board has considered the Veteran's assigned GAF scores. Although these GAF scores indicate a range of mild to serious symptoms, the scores of 48 and 50 are not consistent with the objective observations from the VA treatment records and therefore are not persuasive. Further, as noted above, GAF scores alone do not support the assignment of any higher rating during the appeal. An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. 303 (2007). Rather, it is considered in light of all of the evidence of record. GAF scores alone are not determinative, and the entire record must be considered. 

Based on the evidence of record, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 10 percent rating for the period on appeal, and as such, an initial rating in excess of 10 percent is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


